Citation Nr: 1728979	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  08-24 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to May 1978 and from September 1990 to April 1991.  The Veteran served in the Massachusetts Army National Guard from 1986 to 2006.  His awards include the Army Service Ribbon, Army Lapel Button, and the M-16 Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.
The Veteran provided testimony at a Travel Board hearing before a Veterans Law Judge of the Board (VLJ) in September 2012.  A transcript of the hearings is of record.  The VLJ who held the September 2012 hearing is no longer employed by the Board.  The Veteran did not respond to an April 2017 clarification letter as to whether he wanted a hearing before another VLJ.  As such, the Board assumes that the Veteran does not want another Board hearing; therefore, the Board may proceed with adjudication of the issue on appeal.

In November 2012, November 2013, and July 2014, the Board remanded the current issue for further evidentiary development.  The case is once again before the Board.

Finally, the Board notes that additional evidence has been associated with the claims file following the most recent supplemental statement of the case (SSOC), and that the Veteran has not waived consideration of that evidence by the AOJ.  However, that evidence is not pertinent to and/or duplicative in substance to the matter adjudicated herein and referral to the AOJ is not, therefore, required.






FINDINGS OF FACT

1. The Veteran did not serve in the Republic of Vietnam or Korea during the Vietnam Era, and the preponderance of the evidence is against a finding that he was exposed to herbicides during service.

2. Diabetes mellitus was not shown during a period of active duty or within one year of separation from a period of active duty; it did not develop during a period of active duty training (ACDUTRA) service, and its onset is not related to any period of active duty or ACDUTRA service.  

3. The Veteran's diabetes mellitus pre-existed his entry onto ACDUTRA service from June 8, 2005 to June 12, 2005, and was aggravated by that period of service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus on a direct basis, to include as due to herbicide exposure, have not been met.  38 U.S.C.S. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. The criteria for service-connected aggravation of diabetes mellitus have been met.  38 U.S.C.S. §§ 101, 1101, 1110, 1131, 1153, 5107 (LexisNexis 2017); 38 C.F.R. § 3.303, 3.306 (2016).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in September 2005 and December 2012.  The case was last readjudicated in June 2016.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) and service personnel records, including records from the Massachusetts National Guard, are on file, as are various post-service medical records, lay statements, and VA examination reports.

The Board also notes that the actions requested in the prior remands have been undertaken to the extent possible.  Treatment records from Dr. D. K. are on file, the dates of the Veteran's ACDUTRA service and service at Canadian Forces Base (CFB) Gagetown were verified, a memorandum from the Joint Services Records Research Center (JSRRC) was obtained, and the Veteran was afforded VA examinations and VA opinions were produced.  Although the April 2016 VA clinician did not provide a rationale concerning in-service aggravation, as that aspect of the claim is being granted, a remand to obtain a new opinion would serve no benefit to the Veteran.  
Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Service Connection

At the outset, the Board observes that the Veteran has been diagnosed with diabetes mellitus, satisfying the first criterion for service connection.  The case turns on whether the condition is related to service.  

In this case, the Veteran presents three possible theories of entitlement to service connection: (1) that his diabetes mellitus is related to asserted exposure to herbicides during ACDUTRA at CFB Gagetown from August 11, 1988 to August 27, 1988, (2) that diabetes mellitus had its onset in 1996, during which time the Veteran had a period of ACDUTRA from July 13, 1996 to July 27, 1996, and (3) that the pre-existing diabetes mellitus was aggravated during the period of ACDUTRA from June 8, 2005 to June 12, 2005.  

After review of the record, the Board finds that service connection is not warranted under the first two theories of entitlement, but that service connection is warranted under the third theory of entitlement, based upon aggravation of the pre-existing diabetes.   

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. §§ 1110, 1131; 38 C.F.R.    § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R.               § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
 
Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.S. §§ 1101, 1112, 1113, 1137 (LexisNexis 2017); 38 C.F.R. §§ 3.307, 3.309 (2016).  Additionally, service connection can be established based on continuity of symptomatology.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2016) (to establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms).

"Active military service" is defined by VA law and regulations.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.S. § 101 (21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty.   Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA. National Guard service generally includes periods of ACDUTRA and/or INACDUTRA. ACDUTRA includes full-time duty with the Army National Guard of any State.  See 38 U.S.C.S. § 101 (22)(C); 38 C.F.R. § 3.6(c).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty).  38 U.S.C.S. § 101 (23)(C); 38 C.F.R. § 3.6(d).

A. Herbicide Exposure at CFB Gagetown in 1988

The Board turns first to the Veteran's primary contention: that he was exposed to herbicides during his service at CFB Gagetown in August 1988.  

As the record does not reflect that he served in the Republic of Vietnam or in Korea during the Vietnam Era, the presumption of herbicide exposure is inapplicable.  38 U.S.C.S. § 1116; 38 C.F.R. §§ 3.307 (a)(6)(iii)-(iv); 3.309(e).  However, the fact that a Veteran is not entitled to the regulatory presumption of service connection based on herbicide exposure does not preclude an evaluation as to whether he is entitled to service connection on a direct basis, to include as due to herbicide exposure on a facts found basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran testified that he was not aware that herbicides were used at CFB Gagetown during his service there, but that he was later informed of this by people that he knew.  The Veteran also submitted two internet articles in support of his assertions.  

One article is from the Canadian National Defense Department website, titled "The Use of Herbicides at CFB Gagetown from 1952 to the Present Day."  It notes that during three days in June 1966 and four days in June 1967, Agent Orange, Agent Purple, and other unregistered herbicides were used at CFB Gagetown.  As a result, the Canadian government made a one-time payment related to the testing of these herbicides.  The article states that the June 1966 and June 1967 applications were the only known instances that military test chemicals were used at CFB Gagetown.  The article also notes that an environmental contractor performed a historical human health risk assessment, and concluded that the herbicides and their component parts used at CFB Gagetown posed no long-term risk to human health and safety for most individuals.  

The other article is from veteranstoday.com and is titled "Fifty Years of Silence: Agent Orange in Canada."  The article was written by K. F., who states that she is a member and researcher for the Agent Orange Alert Association of Canada, an interest group advocating for those affected by herbicides used in Canada.  The article reports that over 2 million pounds of Tordon were sprayed at CFB Gagetown from 1964 to 1984, and over 1 billion grams, total, of toxic chemicals were sprayed at the base from 1956 to 1984.  The author explains that a document obtained from the Canadian Government showed that 200,000 gallons were sprayed in 1964.  However, the article does not cite to that document, nor does it otherwise provide citations to any scientific evidence or historical records.  The article also critiques a Canadian Department of National Defence project concerning this issue, because it improperly limited its inquiry to the 1966 to 1967 time period purportedly due to the government's desire to limit liability.  

In September 2015, the JSRRC, in coordination with the National Archives and Records Administration (NARA), produced a finding that herbicides were used at CFB Gagetown during the period of December 1966 to October 1967.  The on-base test sites were located in a remote, dense, undisturbed 83-acre forest containing both deciduous and conifer trees.  Significantly, there was no record of use of herbicide agents outside of those dates, and as a result, the JSRRC was unable to confirm that the Veteran was exposed to herbicide use during his service at CFB Gagetown in August 1988.  The JSRRC codified these findings in an April 2016 memorandum.

The Board finds that the preponderance of the probative evidence is against a finding that the Veteran was exposed to herbicides during his ACDUTRA at CFB Gagetown in August 1988.  Given that the finding of no 1988 herbicide use was confirmed by the Canadian Defence Department, the source possessing knowledge and control over the information concerning herbicide spraying at the base, the Board finds that conclusion to be highly probative.  Although the veteranstoday.com article questioned the Canadian Government's findings, the Board finds that the presumption of regularity, which states that government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations, supports the Defence Department's conclusions.  See Marsh v. Nicholson, 19 Vet. App. 381 (2005); Riggs Nat'l Corp v. Comm'r, 295 F.3d 16, 23 (D. C. Cir. 2002) (holding that an official document produced by a foreign government is entitled to a presumption of regularity).  Additionally, the Canadian Defence Department article cited to a scientific study, performed by a third-party contractor, showing no lasting health effects from the 1966 and 1967 herbicide sprays.  

By contrast, the Board finds the Veteran's statement that he was informed that herbicides were used at CFB Gagetown during his service, and the article from veteranstoday.com, to carry significantly less weight.  Neither report cited to any official or scientific source showing the use of herbicides in 1988, nor did the sources aver to personally witnessing or participating in any herbicide use during that time.  Also in contrast to the JSRRC finding and the Canadian Defence Department article, the veteranstoday.com article did not cite to any scientific studies explaining long-term effects of the June 1966 and June 1967 herbicide use.  Additionally, neither the Veteran nor the author of the veteranstoday.com article have been shown to have any scientific or medical expertise concerning the health effects of past herbicide use.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Finally, even assuming, for the sake of argument, that the assertions concerning the use of herbicide at CFB Gagetown outside of 1966-1967 are correct, the author dates the latest use of herbicides as 1984, four years prior to the Veteran's service at CFB Gagetown.  

Thus, the Board finds the conclusion rendered by the JSRRC, and supported by the Canadian Defence Department article, to significantly outweigh the Veteran's contentions of herbicide exposure.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

Therefore, the Board finds that the Veteran was not exposed to herbicides during his period of ACDUTRA from August 11, 1988 to August 27, 1988.  

B. In-Service Incurrence, to include ACDUTRA service in 1996

The Board turns now to the Veteran's contention that his diabetes mellitus is directly related to a period of active duty or ACDUTRA service.  
First, addressing the periods of active duty from March 1977 to May 1978 and from September 1990 to April 1991, the evidence does not reflect that his diabetes mellitus had its onset in or is otherwise is related to these periods.  Rather, the STRs from these periods do not contain any complaints, treatment, findings or diagnoses consistent with diabetes, nor is there competent evidence suggesting a link between the Veteran's diabetes and any incidents of these periods of service.  Nor does the evidence reflect that diabetes manifested within one year of separation from either period.  To the contrary, in November 2002, Dr. D. K., the Veteran's treating provider, stated that the Veteran was diagnosed with diabetes in 1996; he did not specify the date of diagnosis in 1996.  Moreover, the Veteran has not asserted that his diabetes mellitus manifested during his periods of active duty or within one year of his separation from those periods, or that it is otherwise related to those periods of service.  Accordingly, service connection for diabetes mellitus relating to a period of active duty cannot be granted.  

Thus, the Board will now turn to the Veteran's periods of ACDUTRA during his service in the Massachusetts Army National Guard from 1986 to 2006.  In doing so, the Board points out that although the Veteran, through his representative, maintains that service connection is warranted for the manifestation of diabetes mellitus at any time during his National Guard service, VA law only permits entitlement to service connection for a disease incurred or aggravated during a period of ACDUTRA.  See 38 U.S.C.S. § 101 (21), (24); 38 C.F.R. § 3.6(a).  

The salient question, then, is whether diabetes mellitus had its onset during the sole, confirmed period of ACDUTRA in 1996 - - July 13 to July 27.  As previously noted, Dr. D. K.'s November 2002 letter did not specify the date of diagnosis in July 1996, nor do subsequent treatment records, including those from Dr. D. K., suggest a specific diagnosis date, or otherwise relate the diabetes to any incident of the July 1996  ACDUTRA service.  The only treatment records, of any kind, dated during this period are a report of medical examination and report of medical history, both dated July 14, 1996.  The examination report found the Veteran to be in normal condition aside from a well-healed appendectomy scar and corrective lenses.  The Veteran averred that he was in good health on the medical history report, and denied all conditions.  As previously discussed, the Veteran has not maintained that his diabetes mellitus had its onset specifically during this period of ACDUTRA, and, in an August 2013 statement, the Veteran explained that he had already submitted all of his records.   In this light, the Board finds the April 2016 negative VA opinion finding that the Veteran's diabetes mellitus was unrelated to his ACDUTRA service to be probative, because the medical evidence is not sufficient to determine whether the Veteran's diabetes had its onset during the period of ACDUTRA in July 1996.  Consequently, service connection based on onset during, or resulting from, this period, is not warranted.  

Concerning any additional periods of ACDUTRA service, the Board finds that, in consideration of its finding concerning herbicide exposure, there is no medical evidence of record that indicates a link between another period of ACDUTRA and the Veteran's diabetes mellitus.  To the contrary, the evidence establishes that the Veteran was diagnosed with diabetes in 1996, and, outside of the herbicide contention already addressed, the Veteran has not made any statements attributing his diabetes to another period of ACDUTRA or alleging that his diabetes began during an ACDUTRA period.  To the extent that the Veteran has offered an opinion as to the etiology of his diabetes, such is not competent medical evidence and the Board finds the medical evidence of record to be significantly more probative than the Veteran's lay assertions.  See Jandreau, 492 F.3d at 1376-77.

In summary, the preponderance of the probative evidence indicates that diabetes mellitus was not shown during a period of active duty or within one year of separation from a period of active duty, or during a period of ACDUTRA, and is not otherwise related to a period of active duty or ACDUTRA.  Accordingly, the preponderance of the evidence is against the claim, and service connection for diabetes mellitus on a direct basis, to include as due to herbicide exposure, is denied.  

C. Aggravation 

As will be discussed, the Board finds that the Veteran is entitled to service connection based upon aggravation of his pre-existing diabetes mellitus by the period of ACDUTRA from June 8, 2005 to June 12, 2005.

Generally, a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.S. § 1153 (LexisNexis 2017); 38 C.F.R. § 3.306 (2016).  If a pre-existing disorder is "noted" upon entering service, in accordance with 38 U.S.C.S. § 1153, the veteran has the burden of showing an increase in disability during service.  If the veteran meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The presumption of aggravation does not apply, however, to a claim based on a period of ACDUTRA, provided that an examination was not conducted prior to entrance into the period of ACDUTRA in question; rather, direct evidence is required "both that a worsening of the condition occurred during the period of [ACDUTRA] and that the worsening was caused by the period of [ACDUTRA]."  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010); see also Donellan v. Shinseki, 24 Vet. App. 167, 172-74 (2010). 

The U.S. Court of Appeals of Veterans Claims (Court) recently explained an exception to this rule in Hill v. McDonald, 28 Vet. App. 243 (2016), holding that 
the presumption of aggravation applies to a period of ACDUTRA for which the claimant has established veteran status where no examination was conducted prior to entrance into that period of ACDUTRA, provided that there is 1) contemporaneous evidence showing the baseline severity of the preexisting condition and 2) evidence of worsening during the applicable period of ACDUTRA.  Id at 255.  The Court clarified that, in this situation, the appellant has the burden of 
of showing a "permanent worsening of a preexisting condition during the relevant period of service" to trigger the presumption.  Id. at 252-53 (citing Wagner, 370 F.3d at 1096).

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Here, a baseline severity for the Veteran's diabetes can be established prior to the June 2005 period of ACDUTRA, in that the Veteran only required oral medications prior to this period.  In making this finding, the Board observes that November 2004 VA examination reports noted that the Veteran had non-insulin dependent diabetes, and required only metformin and glipizide, with his diabetes fairly controlled.  An April 2005 VA psychiatric treatment record noted that the Veteran did not require insulin, and, on May 12, 2005, the Veteran was prescribed Avandia, an oral medication, but not insulin.  This is the last treatment record prior to the Veteran's period of ACDUTRA from June 8, 2005 to June 12, 2005.  

On June 13, 2005, his treating provider, Dr. C. Z., wrote that the Veteran uses daily insulin shots as of that date.  Subsequent treatment records note the continued use of insulin, and the Veteran was later discharged from the National Guard due to his diabetes mellitus.  

In light of the undisputed evidence that the Veteran's diabetes did not require insulin shots prior to his June 2005 period of ACDUTRA, but did require insulin beginning 
the day following the end of the period, the Board finds that the evidence is at least in equipoise concerning whether the Veteran's diabetes was aggravated during the period of ACDUTRA.  See 38 C.F.R. § 3.102; 38 U.S.C.S. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Thus, service connection for service-connected aggravation of diabetes mellitus is warranted.  


ORDER


Service connection for diabetes mellitus on a direct basis, to include as due to herbicide exposure, is denied. 

Service connection for diabetes mellitus, based upon aggravation during his period of ACDUTRA from June 8, 2005 to June 12, 2005, is granted.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


